     Case 2:17-cr-00110-APG-DJA Document 169 Filed 11/04/20 Page 1 of 4



 1
 2   ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
 3   THE DRASKOVICH LAW GROUP, CHTD.
     815 S. Casino Center Blvd.
 4   Las Vegas, Nevada 89101
     Telephone: (702) 474-4222
 5
     Attorney for Defendant
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                       Case No.: 2:17-CR-00110-APG-DJA
                     Plaintiff,
 9
     vs.                                              Defendant Sylvaine Della Whitmore’s Motion
10                                                                  for Deposition
     PHILLIP D. HURBACE, LARRY
11   ANTHONY MCDANIEL, and SYLVIANE                                [Fed. R. Crim. P. 15]
     DELLA WHITMORE a/k/a: “Sylviane
12   Cordova”,
13
                            Defendants.
14
            COMES NOW the Defendant, SYLVAINE DELLA WHITMORE (“Ms. Whitmore”), by
15
     and through her attorney of record, Robert M. Draskovich, Esq., of The Draskovich Law Group,
16
17   Chtd., respectfully submits Defendant Sylvaine Della Whitmore’s Motion for Deposition. This

18   Motion is based upon the attached Memorandum of Points and Authorities, the records and files of
19
     this case and any evidence and/or argument adduced at a hearing on this matter.
20
            DATED this 20th day of October, 2020.
21
                                                 /s/ Robert M. Draskovich
22                                        By: ______________________________
23                                               Robert M. Draskovich, Esq. (6275)
                                                 Attorney for Defendant
24
25
26
27
28
     Case 2:17-cr-00110-APG-DJA Document 169
                                         167 Filed 11/04/20
                                                   10/20/20 Page 2 of 4



 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2
              Trial is currently set for February 22, 2021. Ms. Whitmore has witnesses she would like to
 3
     have deposed in order to preserve their testimony for trial. During the pendency of this case, one
 4
     witness Ms. Whitmore planned to call has passed away. Given the current pandemic and the
 5
 6   witnesses ages and questionable health, Ms. Whitmore hereby requests that this Honorable Court

 7   grant her request for depositions. The following are the witnesses Ms. Whitmore requests to have
 8   deposed: Linda Brown. Ms. Brown is 77 years old and has been on a ventilator twice and has had
 9
     pneumonia and lung related health issues; and Laurie Engel. Ms. Engel is 89 years old and is
10
     beginning to lose her memory. Both witnesses are relevant to her defense. Both may become
11
     “unavailable.”
12
13      I.       LEGAL STANDARD

14            Rule 15(a)(1) of the Federal Rules of Criminal Procedure provides that:
15            A party may move that a prospective witness be deposed in order to preserve
16            testimony for trial. The court may grant the motion because of exceptional
              circumstances and in the interest of justice….
17
              The district court retains broad discretion in granting a Rule 15(a) motion, and considers the
18
     particular circumstances of each case to determine whether the “exceptional circumstances'
19
20   requirement has been satisfied.” United States v. Omene, 143 F.3d 1167, 1170 (9th Cir. 1998)

21   (quoting United States v. Farfan–Carreon, 935 F.2d 678, 679 (5th Cir.1991)). Rule 15
22      II.      ARGUMENT
23
              Rule 15 “contemplates a party taking the deposition of only his own witnesses, and only if
24
     the witness may be unable to attend trial.” United States v. Fei Ye, 436 F.3d 1117, 1123 (9th Cir.
25
26   2006) (citing United States v. Rich, 580 F.2d 929, 934 (9th Cir. 1978) and United States v. Cutler,

27   806 F.2d 933, 936 (9th Cir. 1986)). In addition, Rule 15(a) does not require a showing that the

28   witness is unavailable for trial or that the evidence is material or favorable (although we believe it

                                                        2
     Case 2:17-cr-00110-APG-DJA Document 169 Filed 11/04/20 Page 3 of 4



     is both). Omene, 143 F.3d at 1170. The witness’s unavailability must be established before a party
 1
     may use the deposition at trial, not before the party may depose a witness. Id. “Rule 15(a) only
 2
 3   requires that the trial court find that due to exceptional circumstances it is in the interest of justice

 4   that the testimony of a prospective witness be taken and preserved for possible use at trial.” Id. The
 5   Federal Rules of Evidence generally condition the admissibility of deposition testimony, in the
 6
     absence of trial testimony, on the unavailability of the witness. See Fed.R.Evid. 804(b). But, “[i]t
 7
     would be unreasonable and undesirable to require the [ a party] to assert with certainty that a witness
 8
     will be unavailable for trial months ahead of time, simply to obtain authorization to take his
 9
10   deposition.” United States v. Sines, 761 F.2d 1434, 1439 (9th Cir. 1985).

11      III.       CONCLUSION
12
               Based on these Points and Authorities, Ms. Whitmore respectfully requests that this Motion
13
     be granted.
14
                      DATED this 20th day of October, 2020.
15
16                                                 /s/ Robert M. Draskovich
                                            By: ______________________________
17                                                 Robert M. Draskovich, Esq.
                                                   Nevada Bar No. 6275
18                                                 815 S. Casino Center Blvd.
19                                                 Las Vegas, Nevada 89101

20
21
22              IT IS SO ORDERED.

23              DATED: November 4, 2020.
24
25                                       ______________________________________
                                         DANIEL J. ALBREGTS
26
                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                        3
     Case 2:17-cr-00110-APG-DJA Document 169
                                         167 Filed 11/04/20
                                                   10/20/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2
 3          I, Erika W. Magaña, declare: I am a citizen of the United States and employed in Clark

 4   County, Nevada. I am over the age of eighteen years and not a party to the above-titled action.
 5   My business address is 815 S. Casino Center Blvd., Las Vegas, Nevada 89101. On October 20,
 6
     2020, I served a copy of the following document: Defendant Sylvaine Della Whitmore’s Motion
 7
     for Deposition, via CM/ECF to the persons listed below:
 8
                                   Richard Anthony Lopez
 9
                                   Assistant United States Attorney
10                                 richard.lopez2@usdoj.gov

11
12
        DATED this 20th day of October, 2020.
13
14                                                /S/ ERIKA W. MAGAÑA
                                                  ___________________________________
15                                                An Employee of The Draskovich Law Group
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
